UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
DARRON K. LEE,                                   )
                                                 )
       Petitioner,                               )
                                                 )
               v.                                )           Civil Action No. 11-1819 (BAH)
                                                 )
ISAAC FULWOOD, JR.,                              )
                                                 )
       Respondent.                               )
                                                 )


                                        MEMORANDUM

       By Order of March 1, 2012, Petitioner was directed to respond by April 2, 2012, to the

Government’s opposition to his petition for a writ of habeas corpus or risk summary dismissal

of the petition, ECF No. 11. Since December 2011, all orders mailed to Petitioner at his address

of record have been returned to the Clerk “as undeliverable,” ECF Nos. 6, 10, 12. Petitioner

appears to have abandoned his habeas petition. However, because he has not opposed the

government’s reasoned arguments against each claim raised in the petition, the Court will deny

the petition for the documented reasons the Government has advanced. See Gov’t’s Opp’n to

Pet’r’s Pet. for a Writ of Habeas Corpus, ECF No. 9, at 5-12 & Exhibits. A separate final order

accompanies this Memorandum.




                                                      /s/ Beryl A. Howell
                                                     UNITED STATES DISTRICT JUDGE
DATE: April 3, 2012